Citation Nr: 0417784	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  97-23 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from May 1984 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied entitlement to service 
connection for post-traumatic stress disorder.  

In June 2000, the veteran gave sworn testimony at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

When this matter was previously before the Board in 
September 2000, it was remanded to the RO for additional 
development.  Following the requested development, the RO in 
January 2004 continued its denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder was received in January 
1996.  

3.  The veteran served in Operation Desert Storm from 
January 6 to June 24, 1991.  During part of his service in 
the Persian Gulf, he was engaged in combat with the enemy.  

4.  There is clear and convincing evidence that a stressor 
to support a diagnosis of post-traumatic stress disorder has 
not been verified.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board Remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for service connection for post-traumatic stress disorder 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to 
assist provisions of the law have been met with respect to 
this claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the RO provided notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, only after the initial rating decision had been 
entered.  However, this appeal has been extensively 
developed and is ripe for decision.  The Board is of the 
opinion that no useful purpose would be served by remanding 
the case to the RO for a de novo adjudication of the claim 
herein addressed in an effort to redress the fact that the 
timing of the notice did not follow the precise sequence 
suggested by the VCAA.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  Remanding the case for 
this purpose would exalt form over substance without any 
true benefit accruing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that 
the claimant provide any evidence in his or her possession 
that pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was received in January 1996.  
He essentially contends that he acquired post-traumatic 
stress disorder as a consequence of his participation in the 
Persian Gulf War from January to June 1991.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  

The version of section 3.304(f) in effect when the veteran 
filed his claim for service connection for post-traumatic 
stress disorder in January 1997 required "medical evidence 
establishing a clear diagnosis of [post-traumatic stress 
disorder], credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor."  38 C.F.R. § 3.304(f) (as in 
effect prior to March 7, 1997) (emphasis added).  

The veteran's service medical records for his second period 
of service are negative for complaints or findings referable 
to psychiatric abnormality until his separation examination 
in 1992, when he complained of depression secondary to 
"Army stresses."  Although he had no suicidal ideation or 
amnesia, he complained that he forgot things easily, but a 
psychiatric disorder was not shown on clinical examination.  

The record shows, however, that post-traumatic stress 
disorder was diagnosed on Axis I when the veteran was 
hospitalized by VA from April to May 1995.  

The service personnel records show that the veteran served 
as a heavy wheel vehicle repairman with the 41st 
Transportation Company in Germany from February 1989 to 
August 1992.  The veteran testified in June 2000 that he was 
assigned after the New Year in January (1991) to a sister 
company in the 181st Transportation Battalion.  He said that 
he served in the Persian Gulf as a heavy vehicle mechanic 
and that his job included recovering vehicles in Kuwait and 
bringing them back for repair.  

The United States Armed Services Center for Unit Records 
Research (CURR) reported in May 2003 that the veteran's name 
did not appear on the personnel database of the Department 
of Defense's Persian Gulf Registry as having served in 
Southwest Asia.  CURR noted that the veteran's service 
personnel records indicate that he served in Operation 
Desert Storm for the period from January 6 to June 24, 1990, 
and acknowledged that this might be a typographical error 
(with respect to the year).  However, the record also 
contains a DD-215, dated in October 1997, that amends the 
veteran's DD-214 to add that the veteran "served in SWA 
[Southwest Asia] from 900106-900624" and to add that he was 
entitled to the Southwest Asia Service Medal with three 
Bronze Service Stars and to the Kuwait Liberation Medal.  
Neither medal is authorized for a period preceding August 2, 
1990, when Iraq's invasion of Kuwait began.  Although 
reflecting the above dates, the veteran's DA Form 2-1 
(Personnel Qualification Record) indicates that he served in 
Operation Desert Storm.  Furthermore, the personnel records 
received from the service department contain a set of orders 
transferring the veteran to the 2nd Transportation Company 
(2d Trans Co.), with a reporting date of December 26, 1990.  
CURR enclosed a unit history of the 2d Trans Co. that showed 
that replacement soldiers arrived between December 18, 1990, 
and January 5, 1991.  The unit history stated that the 
Company deployed from the Federal Republic of Germany, where 
it was supporting V (U.S.) Corps, to Saudi Arabia on January 
7, 1991.  Accordingly, the Board finds that the veteran 
served with the 2d Trans Co. in Operation Desert Storm from 
January 6 to June 24, 1991.  

The issue is whether there is credible evidence of a claimed 
stressor to support a diagnosis of post-traumatic stress 
disorder.  The Board finds that there is not.  

In a statement received in September 1996, the veteran 
asserted that in January or February (1991), he witnessed 
the beheading of three soldiers in a tent as a result of a 
chemical explosion while with the 2d Trans Co., which had 
been deployed to "Bahrain, Saudi Arabia."  ("Bahrain" 
could be a reference to Dhahran, Saudi Arabia.)  The veteran 
also claimed that he was within the proximity of several 
Scud missile explosions and that during his tour of duty, he 
saw many dismembered bodies of enemy and friendly troops.  

In a statement received in August 1998, the veteran reported 
that his unit was located about 35 miles from Kuwait and 
that twice during lunch time, there were two missile 
explosions.  He said that the attack alarms did not sound 
and that he experienced flashbacks and, at times, felt 
trapped and had to defend himself and attack.  

In his June 2000 testimony, the veteran claimed that he had 
seen an individual who had been beheaded as a result of a 
chemical or gas explosion.  He said that there were supposed 
to be three people but that one was missing because of the 
explosion and that another died as a result of a concussion 
from the explosion.  He reported that he saw the person 
bleeding as a result of shrapnel that apparently hit the 
person who sustained the concussion.  The veteran stated 
that the third person must have been in a thousand pieces.  
He said that he saw an Air Force pilot about a hundred feet 
in the air coming down from the explosion.  

CURR reported in May 2003 that it was unable to locate 
documentation concerning the beheading of three soldiers in 
a tent because of a chemical explosion and requested that 
the veteran provide the location of the incident.  However, 
the veteran did not respond to the RO's August 2003 request 
for more specific information regarding the stressors he 
claimed in the statement that he submitted in August 1998.  

The unit history of the 2d Trans Co. shows that it operated 
in Saudi Arabia and Iraq during Operation Desert Storm.  On 
January 17, 1991, company drivers augmented the 1158th Heavy 
Equipment Transporter (HET) Company.  On February 6, 1991, 
the 2d Trans Co. deployed forward to Logistics Base Echo 
(LBE) and continued to conduct operations in support of VII 
(U.S.) Corps.  During the ground offensive, the company's 
HETs were committed to support the 377th CASH and the 475th 
MASH units.  Medical "milvans" were safely transported 
forward to Iraq.  On February 26, 1991, the 4th 
Transportation Battalion established a forward operating 
base - Logistics Base Nellingen (LBN) - 25 miles inside 
Iraq.  The advance party included four volunteer soldiers 
from the 2d Trans Co.  Operations were completed at LBN on 
March 11, 1991.  

The 2d Trans Co. history shows that the company did not 
begin recovering battle-damaged M1 Main Battle tanks and 
disabled tracked vehicles from Iraq and Kuwait until March 
6, 1991, after combat operations had ceased.  The unit 
history shows, however, that during the period from January 
17 to March 30, 1991, company soldiers transported 128 
tracked vehicles and 117 other pieces of equipment.  

The unit history also shows that on January 24, 1991, the 2d 
Trans Co. moved from Al Khobar Village near Dhahran Air Base 
to a warehouse at the King Abdul Aziz port in Dammam, Saudi 
Arabia.  Once the port was cleared, the company deployed 
forward to LBE and co-located with the 377th and 11th 
Transportation companies.  The 2d Trans Co. continued 
operations in support of the ground war and the declared 
ceasefire.  

An analysis of Scud missile attacks included with the CURR 
report indicates that more than 40 Scuds fell in or near 
Saudi Arabia.  As many as 29 or 30 were engaged by Patriot 
missiles.  At least five Scuds landed in the Persian Gulf.  
The Scud attacks killed 29 people and injured at least 175, 
with 28 of the deaths and 98 of the injuries caused by the 
single Scud that struck the U. S. barracks in Dhahran on 
February 25, 1991.  However, the 2d Trans Co. had departed 
Dhahran a month before.  (The other death occurred when a 
Scud hit downtown Riyadh on January 25, 1991.)  

The analysis indicates that three Scuds were fired toward 
Dhahran on January 20, 1991, and most or all were engaged by 
Patriot missiles.  No casualties or damage was reported.  
The following day, three Scuds were fired toward Dhahran, 
two of which were engaged; the other fell into the Persian 
Gulf.  No casualties or damage was reported at Dhahran.  At 
least two Scuds and one Patriot exploded on the ground in or 
near Riyadh.  Twelve minor injuries were reported in Riyadh.  
One Scud was fired toward Dhahran later on January 21 but 
fell into the Persian Gulf.  

On January 22, 1991, three scuds were fired toward Dhahran; 
one was engaged and the other two fell in the desert.  No 
damage or injuries were reported.  

A Scud attack on January 23, 1991, included two missile 
fired toward Dhahran and one toward King Khalid Military 
City (also referred to as the Hafr-al-Batin area).  All 
Scuds were reportedly engaged, and no injuries or damage was 
reported.  

Other Scud attacks through February 26, 1991, were directed 
toward Riyadh, Dhahran, or King Khalid Military City.  While 
a few of these attacks caused some extensive damage, the 
only casualties were slight (with the exception of the 
attack of February 25 noted above).  The property damage 
occurred almost entirely in Riyadh during this period, 
although one Scud attack on King Khalid Military City on 
February 14, 1991, destroyed a house and a car maintenance 
workshop.  

The record thus indicates that the veteran was in Dhahran 
during a period of time - the latter part of January prior 
to the 24th of that month - when Scuds were launched toward 
that locale.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) (veteran's presence with his unit at time attacks 
occurred corroborated his statement that he experienced such 
attacks personally).  See also Suozzi v. Brown, 10 Vet. App. 
307, 310-11 (1999) (to same effect).  

In interpreting the provisions of 38 U.S.C.A. § 1154(b), the 
General Counsel has held that "engaged in combat with the 
enemy" requires that a veteran have participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  
However, the General Counsel also held that the law did not 
require a more specific definition.  Thus, the issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy under Section 1154(b) 
"must be resolved on a case-by-case basis."  Id.  

Insofar as the Scuds launched toward Dhahran were fired in 
the direction of the veteran's unit, the Board finds that 
for purposes of this decision, the veteran was engaged in 
combat with the enemy.  However, contrary to the veteran's 
assertions, those attacks resulted in no casualties or 
damage; his assertions regarding the attacks are not 
credible.  The record further shows, as indicated above, 
that any serious casualties or property damage was sustained 
at a time and place when the veteran's unit was elsewhere.  
The analysis demonstrates that the attacks on Saudi Arabia 
extended from January 18 to February 26, 1991, that is, from 
shortly after the opening of the air campaign to the time of 
the ceasefire.  It appears that all of the Scuds fired 
toward Saudi Arabia were launched toward Dhahran, Riyadh, or 
King Khalid Military City.  Although present in Dhahran 
until January 24, 1991, there is no evidence whatsoever that 
the veteran was in the vicinity of the attacks on Riyadh or 
King Khalid Military City at the time that they occurred.  
Although Dammam, to which the veteran's unit moved on 
January 24, 1991, is just north of Dhahran on the Persian 
Gulf Coast, it is nevertheless miles away from the Al Khobar 
suburb of Dhahran, where the U. S. barrack that was 
destroyed by a Scud on February 25, 1991, was located.  It 
is highly unlikely that the veteran, stationed with his unit 
in Dammam, could have witnessed the attack on the U. S. 
barracks.  

The record thus contains clear and convincing evidence to 
rebut the veteran's assertions regarding the Scud attacks.  
Clear and convincing proof means that there is a 
"reasonable certainty" of the truth of the fact in 
controversy.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(citing Black's Law Dictionary 251 (6th ed. 1990)).  

Although the veteran also contends that he saw many 
dismembered bodies of enemy and friendly troops during his 
tour of duty, as well as casualties from a chemical or gas 
explosion, CURR found these allegations too vague to verify, 
and the veteran has not responded to the RO's request for 
more specific information.  

The record shows, moreover, that the veteran did not 
describe the stressors supporting the diagnosis of post-
traumatic stress disorder when he was hospitalized by VA in 
April 1995.  His complaints at that time were sadness, 
crying spells, aggressiveness, and command auditory 
hallucinations telling him to kill his mother and himself.  
Similarly, on VA examination in September 1996 by a board of 
three psychiatrists, the veteran described sleep disturbance 
but did not describe any specific nightmares with any 
specific stressors related to his tour of duty in the 
Persian Gulf.  He described an incident when another soldier 
apparently went crazy and pointed a fully loaded M-16 at 
him.  However, the examiners concluded that the veteran's 
current symptomatology had no relationship to his activities 
or experiences in the Persian Gulf War.  The diagnoses on 
Axis I were dysthymia and alcohol abuse.  Post-traumatic 
stress disorder was not diagnosed.  

It is significant that the stressors that the veteran 
described following the September 1996 VA examination were 
never mentioned to the board of three psychiatrists, while 
the one stressor that the veteran did describe was not 
subsequently repeated.  Post-traumatic stress disorder 
involves a traumatic event that is persistently 
reexperienced.  Diagnostic and Statistical Manual of Mental 
Disorders 428 (4th ed. 1994).  The veteran's stressors are 
not credibly shown, and are often vague, unverifiable, or 
inconsistent with the conditions and circumstances of his 
service.  They have not been consistently related since he 
filed his claim in January 1996, and none has been verified 
by the evidence of record.  In the absence of a verified 
stressor, the claim for service connection for post-
traumatic stress disorder must be denied.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below 
on how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, 
if you are not satisfied with the Board's decision on any or 
all of the issues allowed, denied, or dismissed, you have 
the following options, which are listed in no particular 
order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of 
this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for 
revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five 
things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board 
at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the 
BVA will not be able to consider your motion without the 
Court's permission. 

How long do I have to start my appeal to the Court?  You 
have 120 days from the date this decision was mailed to you 
(as shown on the first page of this decision) to file a 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court 
at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or 
a motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the 
Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this 
decision by writing a letter to the BVA stating why you 
believe that the BVA committed an obvious error of fact or 
law in this decision, or stating that new and material 
military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Send 
your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by 
writing a letter to the BVA stating why you believe you were 
denied due process of law during your appeal. For example, 
you were denied your right to representation through action 
or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, 
or you did not get a personal hearing that you requested. 
You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the 
address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this 
at any time. However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See 
discussion on representation below. Remember, the Board 
places no time limit on filing a CUE review motion, and you 
can do this at any time. 

How do I reopen my claim? You can ask your local VA office 
to reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the 
BVA, but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, 
rather than before VA, then you can get information on how 
to do so by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA 
loan under Chapter 37 of title 38, United States Code, 
attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes 
a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States 
Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can 
file a motion asking the Board to do so. Send such a motion 
to the address above for the Office of the Senior Deputy 
Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



